DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020, 05/07/2020, and 06/04/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martensson US20140157700
Claim 1. Martensson discloses a flooring panel (1) located on a structural floor; and a spacer panel (10) having: a top face operatively disposed to receive the flooring panel, and a bottom face located on the structural floor, wherein the flooring panel and the bottom face of the spacer panel slide over the structural floor (as shown in Fig.5).

Claim 2. Martensson discloses the flooring panel is connected to the spacer panel by an adhesive material [0030:9-13].

Claim 3. Martensson discloses the flooring panel is connected to the spacer panel by an adhesive tape [0030:9-13].

Claim 4. Martensson discloses the flooring panel includes a cut section (denoted by 4’) located along an edge, wherein the cut section is configured to receive the spacer panel (10’).

Claim 5. Martensson discloses a first flooring panel; and a second flooring panel, wherein the first flooring panel and the second flooring panel are connected to the spacer panel (as shown in Fig.2c).

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan US 20190277041
Claim 1. Pervan discloses a flooring panel (30) located on a structural floor; and a spacer panel (6) having: a top face operatively disposed to receive the flooring panel, and a bottom face located on the structural floor, wherein the flooring panel and the bottom face of the spacer panel slide over the structural floor (as shown in Fig.8c-8e).

Claim 4. Pervan discloses the flooring panel includes a cut section (denoted by 12) located along an edge, wherein the cut section is configured to receive the spacer panel (6, Fig.8e).

Claim 5. Pervan discloses a first flooring panel (30); and a second flooring panel (30), wherein the first flooring panel and the second flooring panel are connected to the spacer panel (6, as shown in Fig.8c-e).

Claim 6. Pervan discloses a sealant member (55) located between the first flooring panel and the second flooring panel.

Claim 7. Pervan discloses the sealant member comprises one or more of polyvinyl chloride, extruded polyvinyl chloride, extruded polymers, thermoplastic resins, epoxy resins, silicone, elastomeric gaskets, or combinations thereof [0134].

Claims 1, 2, 4, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summerford US20020095897.
Claim 1. Summerford discloses a flooring panel (12) located on a structural floor (14); and a spacer panel (36) having: a top face (42) operatively disposed to receive the flooring panel, and a bottom face (38) located on the structural floor, wherein the flooring panel and the bottom face of the spacer panel slide over the structural floor (before fixing to the structural floor 14).

Claim 2. Summerford discloses the flooring panel is connected to the spacer panel by an adhesive material (16 and P.0029:22-24).

Claim 4. Summerford discloses the flooring panel includes a cut section (denoted by 28 or portion under 48, Fig.5) located along an edge, wherein the cut section is configured to receive the spacer panel (Fig.5).

Claim 5. Summerford discloses a first flooring panel (12a); and a second flooring panel (12b), wherein the first flooring panel and the second flooring panel are connected to the spacer panel (as shown in Fig.5).

Claim 6 and 9. Summerford discloses a sealant member located between the first flooring panel and the second flooring panel, wherein the sealant member is a grout, which is applied between the flooring panels [0029:14-16].

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanchfield US20070283654.
Claim 10. Stanchfield discloses a flooring panel (103A) located on a structural floor of a vehicle; and a spacer panel (110) having: a top face (113) operatively disposed to receive the flooring panel, and a bottom face (111) adjacent to the structural floor, wherein the flooring panel and the bottom face of the spacer panel slide over the structural floor (Fig.11).

Claim 11-12. Stanchfield discloses the vehicle is an aircraft or a watercraft [0143].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan US 20190277041 as applied to claim 1.
Claim 8. Pervan discloses the sealant member is Stanchfield discloses the sealant member comprises one or more of elastomers of synthetic rubber, urethane rubber, silicone rubber or a polyurethane-based hot-melt adhesive but fails to specifically disclose natural rubber, polyisoprene, polybutadiene, styrene-butadiene rubber, butyl rubber, or nitrile rubber.
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a sealant formed from styrene-butadiene rubber with the motivation of providing good abrasion resistance and good aging stability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633